     Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 1 of 15



From: Solomon Radner [mailto:sradner@excololaw.com]
Sent: Thursday, September 27, 2018 10:54 AM
To: Adolfo Ruiz <adolfo.ruiz@rampage-sa.com>
Cc: Charles S. Frigerio <csfrigeriolaw@sbcglobal.net>; Patrick Bernal <patrick.bernal@rampage-sa.com>
Subject: RE: Upcoming hearing

Attached. I anticipate 20-30 minutes per witness at most. I will have very specific questions for each
witness based on the documents I have.

Again, if you get me the subpoenaed items earlier than the hearing, we can likely skip witnesses
altogether.

From: Solomon Radner
Sent: Friday, September 21, 2018 1:51 PM
To: Adolfo Ruiz <adolfo.ruiz@rampage-sa.com>
Cc: Charles S. Frigerio <csfrigeriolaw@sbcglobal.net>; Patrick Bernal <patrick.bernal@rampage-sa.com>
Subject: Re: Upcoming hearing

Thank you both. Will get them out to you shortly.

Once you review them, please let me know if you would agree to produce the subpoenaed items prior
to the hearing, which would likely save time and probably reduce the need for some testimony.

Thanks again.

-- Sent on my iPhone. Please excuse brevity and tpyos.
Solomon M. Radner, Attorney & Counselor
Excolo Law PLLC
26700 Lahser Road, Suite 401
Southfield, MI 48033
Direct: 248-291-9719
Fax: 866-571-1020
Email: SRadner@ExcoloLaw.com

On Sep 21, 2018, at 1:48 PM, Adolfo Ruiz <adolfo.ruiz@rampage-sa.com> wrote:

Solomon: I left you a voice mail a little while ago. We will accept via email.


<image001.jpg>
A Professional Corporation

Adolfo Ruiz
Senior Associate
2517 N. Main Avenue
San Antonio, Texas 78212
                                                    Exhibit
                                                         A
     Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 2 of 15




(210) 227-3243
(210) 225-4481 (Fax)
Email: adolfo.ruiz@rampage-sa.com
www.rampagelaw.com

                                    CONFIDENTIALITY NOTICE

This transmission is intended for the individual or entity to which it is addressed, and may be
information that is PRIVILEGED & CONFIDENTIAL. If you are not the intended recipient, or
the employee or agent responsible for delivering the message to the intended recipient and have
received this information in error, you are hereby notified that any dissemination, distribution or
copying of this communication is prohibited. If you have received this communication in error,
please notify us immediately by replying to the message and deleting if from your
computer. Thank you.



From: Solomon Radner [mailto:sradner@excololaw.com]
Sent: Friday, September 21, 2018 11:30 AM
To: Charles S. Frigerio <csfrigeriolaw@sbcglobal.net>
Cc: Patrick Bernal <patrick.bernal@rampage-sa.com>; Adolfo Ruiz <adolfo.ruiz@rampage-sa.com>
Subject: RE: Upcoming hearing

Thank you for the courtesy, Charles.

The attorneys for the City are cc’ed as well this time.

Patrick and Adolof: Do you consent to me emailing you subpoenas for the upcoming hearing, or do I
need to have a process server bring them to your office?

Thanks in advance.

From: Charles S. Frigerio [mailto:csfrigeriolaw@sbcglobal.net]
Sent: Friday, September 21, 2018 12:23 PM
To: Solomon Radner <sradner@excololaw.com>
Subject: RE: Upcoming hearing

Counsel,

My clients subpoenas can be emailed to my office.
Please be advised that any subpoenas for documents or surveillance footage should be served on the
Attorneys representing the City of Leon Valley.
Thanks,
         Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 3 of 15




Charles S. Frigerio
Charles S. Frigerio | Attorney at Law | Law Offices of Charles S Frigerio PC
Riverview Towers | 111 Soledad, Ste 840 | San Antonio, TX | 78205
T: 210.271.7877 | F: 210.271.0602 | Email: csfrigeriolaw@sbcglobal.net

    <image005.jpg>             <image006.png>                 <image007.png>

ATTORNEY/CLIENT PRIVILEGED COMMUNICATION: ***CONFIDENTIALITY NOTICE***The information in this email may be
confidential and/or privileged. This email is intended to be reviewed by only the individual or organization named above. If you are not the
intended recipient or an authorized representative of the intended recipient, you are hereby notified that any review, dissemination or
copying of this email and its attachments, if any, or the information contained herein is prohibited. If you have received this email in error,
please immediately notify the sender by return email and delete this email from your system. Thank You.




From: Solomon Radner <sradner@excololaw.com>
Sent: Thursday, September 20, 2018 6:56 PM
To: csfrigeriolaw@sbcglobal.net; frigeriolaw1995@sbcglobal.net
Subject: Upcoming hearing

Mr. Frigerio,

I hope all is well.

Please advise if I have to mail you hardcopies of subpoenas or if I can just email them to you.

Other than the officers, I will need to subpoena the surveillance footage that shows the alleged door
blocking on June 18, 2018. I also need to subpoena all other warrants and affidavits for warrants that
have been prepared or submitted by your clients.

Thanks.

-- Sent on my iPhone. Please excuse brevity and tpyos.
Solomon M. Radner, Attorney & Counselor
Excolo Law PLLC
26700 Lahser Road, Suite 401
Southfield, MI 48033
Direct: 248-291-9719
Fax: 866-571-1020
Email: SRadner@ExcoloLaw.com

This message is intended solely for the use of the individual to whom it is addressed and may contain information that is privileged, confidential or otherwise exempt
from disclosure under applicable law. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering the message to the
intended recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. If you have received this
communication in error, please immediately reply to this message or notify us by telephone at 800-529-3476 and delete the message.
         Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 4 of 15



This message is intended solely for the use of the individual to whom it is addressed and may contain information that is privileged, confidential or otherwise exempt
from disclosure under applicable law. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering the message to
the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. If you have received this
communication in error, please immediately reply to this message or notify us by telephone at 800-529-3476 and delete the message.


This message is intended solely for the use of the individual to whom it is addressed and may contain information that is privileged, confidential or otherwise exempt
from disclosure under applicable law. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering the message to
the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. If you have received this
communication in error, please immediately reply to this message or notify us by telephone at 800-529-3476 and delete the message.
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 5 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 6 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 7 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 8 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 9 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 10 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 11 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 12 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 13 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 14 of 15
Case 5:18-cv-00680-JKP-RBF Document 52-1 Filed 10/03/18 Page 15 of 15
